            Case 1:20-mj-08734-UA Document 3 Filed 08/21/20 Page 1 of 1
                                                                                                       March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                          CONSENT TO PROCEED BY
                                                                                   VIDEOCONFERENCE
                              -v-
                                                                                   20     Mag 8734
                                                                                   _ _-CR-_ _ _L)           (_)
Belfrey Williams
                                        Defendant(s).
---------- ------------------------------------------------- --- ---X

               Belfrey Williams
Defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ hereby voluntarily consents t o
participate in the following proceeding via videoconferencing:

X         Initial Appearance/Appointment of Counsel

          Arraignment (If on Felony Information, Defendant Must Sign Separate Wa iver of
          Indictment Form)

          Preliminary Hearing on Felony Complaint

          Ba i1/ Revocati on/Detention Hearing

         Status and/or Scheduling Conference

          Misdemeanor Plea/ Trial/Sentence




Defendant' s Signature
                                                                                                ~
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Belfrey Williams                                                        Richard Palma
Print Defendant' s Name                                                 Print Defense Counsel's Name



This proceeding was conducted by reliable videoconferencing technology.


08/21/2020
Date                                                                    U.S. Magistrate Judge
